 Exhibit 10.1

 

SHARES PURCHASE-SALE OF

 

“Minera LI Energy SpA”



 

Li3 ENERGY INC.

 

TO

 

BBL SpA

 

 

In Santiago, Chile, on January 27, 2014, appear before me:

 

1) Li3 ENERGY INC., company incorporated under the laws of the State of Nevada,
of the United States of North America, with the trade activity of producing and
commercializing minerals, Single Taxing No. (Rol Único Tributario) No.
59.176.370-9, which appears duly represented by its General Manager and CEO Mr.
Luis Francisco Sáenz Rocha, Bolivian, married, economist, Passport No. 2.233.208
issued by the Republic of Bolivia, both bearing legal residence for these
purposes in this city, at Marchant Pereira No. 150, Oficina 802, District of
Providencia, hereinafter indistinctly called "Li3" or the “Seller”, on the one
hand; and on the other, 2) BBL SpA, company incorporated in Chile, of the
investment trade activity, Single Taxing No. (Rol Único Tributario)
76.319.337-3, to which it appears duly represented jointly by Mr. Andrés
Lafuente Domínguez, Chilean, married, business administration mayor, National
Identification Card No. 10.771.410-3, and by Mr. Francisco Javier Bartucevic
Sánchez, Chilean, married, attorney, National Identification Card No.
10.567.206-3, all bearing legal residence at Calle Rosario Norte No. 100,
Oficina 403, District of Las Condes, Santiago, Chile, hereinafter indistinctly
called "BBL" or the “Buyer”; all those appearing of legal age, who credited
their identity with the identification cards referred to herein above and
thereby expound as follows:

 

ONE: The Seller is currently the exclusive owner of sixty (60) ordinary
registered shares, of a same class and value, and with no nominal value, validly
issued by the company for shares of the Chilean company called Minera LI Energy
SpA (hereinafter the “Company”), that has trade activities under the Single
Taxing No. (Rol Único Tributario) 76.102.972-K, all duly registered under its
name in the Company’s Shareholders’ Register. Such sixty (60) company shares are
fully paid by the Seller prior to this date.

 



 

2

 

Evidence is left that the Company was incorporated by public deed dated June 16,
2010, granted in the Public Notary of Mr. Patricio Zaldívar Mackenna, Digest No.
8735/2010. An extract of such deed was inscribed on Page 31,270, No. 21,535, of
the Trade Register of the Real Estate Register of Santiago, corresponding to
2010 and was published in the Official Gazette dated June 25, 2010.

 

The Company to date has been the object of the following two company
modifications: a) The one executed in public deed granted on December 30, 2013,
by the shareholder Li3, granted before the Public Notary of Santiago, Ms. María
Loreto Zaldívar Grass, through which the company was rectified and renegotiated;
and b) The modification agreed to in the Company’s Third Extraordinary
Shareholders’ Meeting, held on January 27, 2014, whose minute was extracted to
public deed, on the same date before the Notary Public of Santiago Ms. Antonieta
Mendoza Escalas. An extract of this deed is in process of being inscribed and
published. Through this company modification, BBL became a company shareholder,
through the subscription of 40 shares issued and charged on the capital increase
agreed to, in such shareholders’ meeting, prior to having the shareholder waive
the preferential subscription right, which BBL paid through paid through the
capitalization of credits against the Company, for the total amount of US$
5,100,000, leaving a balance of US$ 400,000, pending payment.

 

TWO: Through the hereby act, Li3 ENERGY INC., duly represented by Mr. Luis Sáenz
Rocha, sells, assigns and transfers to the Chilean company BBL SpA, who
purchases, accepts and acquires for itself through its representatives
individualized herein, a total of eleven (11) company shares Minera LI Energy
SpA, individualized in Clause One herein above.

 

THREE: The price of the eleven (11) shares is the only and total sum of US$
1,500,000. (one million five-hundred thousand dollars of the United States of
America) (hereinafter the “Price"), which corresponds to a unit price of US$
136,363,636. (one-hundred and thirty-six thousand three-hundred and sixty-three
dollars of the United States of America, with sixty-three cents of a dollar) per
share, which the buyer will pay cash down to the Seller, in dollars of the
United States of America, through banking electronic transference with
immediately available funds, no later than on January 28, 2014. In order to
carry out this payment, the funds must be deposited in the Seller’s following
checking account and according to the following instructions:

 

Beneficiary: Li3 Energy, Inc.

 

Beneficiary’s Account: 2535817858

 

Currency: US$

 



 

3

 

Name of Accepting Bank: BBVA Compass

 

ABA#: 062001186

 

SWIFT Code: CPASUS44

 

A copy of payment instructions must be forwarded by the Buyer to the Seller at
the time of ordering payment.

 

FOUR: The shares sold and transferred through this act are free from all
pledges, encumbrance, prohibition, limitation, embargo, litigation or rights
constituted in favor of third parties.

 

FIVE: The delivery of the title of the shares sold is done in a symbolic manner
– since there is no obligation according to the company by-laws of issuing
physical notes representing the shareholding deeds, in this act and to the
Buyer’s full satisfaction.

 

SIX: According to what is provided for in Article 446 of the Trade Code, the
Buyer declares that it knows the legal regulations that governs Stockholding
Companies, the company by-law and protections that could exist or not in them
regarding the interest of the shareholders.

 

SEVEN: Declarations by the parties.

 

8.1. The Seller hereby declares and guarantees the Buyer that:

 

a) As of the date of entering into this contract, the Company is a firm duly
organized and validly existing; b) As of the date of entering into this contract
it has the capacity of complying with the obligations that correspond according
to its terms and its representative has sufficient powers of attorney to enter
into this contract; c) It is the only registered owner of (11) shares sold by
this instrument, and that, to date neither the company has issued or the Seller
has requested to the company the issue of a shareholding title printed in paper,
so that no shareholding title has been printed to date; and d) That the eleven
(11) shares sold by this instrument were before this sale free from
encumbrances, charges, litigation, prohibitions to levy and transfer or other
limitations, embargos, precautionary or preliminary ruling measures, resolution
actions and third party preferential rights, or any other protective or interim
measure that in any way infringe, threaten, disturb, limit or restrict its most
extensive property right over them, that they are fully paid and are not subject
to sale promises, options, conditional or term sales, or any other act or
contract allocated to transferring the property of the eleven (11) shares sold,
or give them in guarantee of other obligations, or other impediments that affect
their free disposal, excepting for those agreements in writing subscribed with
the Buyer itself prior to this date.

 



 

4

 

8.2. The Buyer declares and guarantees the Seller that up to the date of
entering into this contract it has the capacity to comply with the obligations
that correspond according to its terms.

 

8.3. Buyer’s Waiver. Through the hereby act the Buyer waives the resolutive
action due to non-compliance of the declarations and obligations contained in
this document and declares to know that the only right it can invoke in case of
non-compliance of such obligations will be compensation for detriment, but in no
case the termination of this contract.

 

EIGHT: The parties herein establish their residence in the city and district of
Santiago Chile for all the purposes of this shares purchase-sale contract.

 

NINE: Any difficulty or controversy that is produced among the parties regarding
the application, interpretation, duration, validity or execution of this
contract or for any other reason will be submitted to arbitration, before a
joint arbitrator, who will act as an arbitrator in terms of procedure and in law
regarding the sentence, according to the Procedural Arbitration Rules effective
in the Center of Arbitration and Mediation (CAM, Centro de Arbitraje y
Mediación, as per its acronym in Spanish) of Santiago. The joint arbitrator will
be appointed by mutual agreement of the parties from among the members of the
arbitration entity of the Center of Arbitration and Mediation of Santiago. If
such mutual agreement is not reached by the parties within the time period of 7
consecutive days starting from the written requirement that is addressed from
one party to the other regarding the matter, the arbitrator will be appointed by
the Commerce Chamber of Santiago (Cámara de Comercio de Santiago A.G.), upon the
sole written requirement of any of the parties, from among the members of the
arbitrational entity of the Center of Arbitration and Mediation of Santiago
(Centro de Arbitraje y Mediación de Santiago). The parties herein, for this
purpose, grant special irrevocable power of attorney to the Cámara de Comercio
de Santiago A.G., so that, upon written request of any of them, they may appoint
a joint arbitrator from among the members of the arbitrational entity of the
Centro de Arbitraje y Mediación de Santiago. The parties herein will be able to
challenge, without expressing cause, up to a maximum of three arbitrational
judges that CAM appoints. No recourse whatsoever will proceed against the
resolution of the joint arbitrator, which is why the parties herein expressly
waive them. The arbitrator is expressly granted the faculties to solve all
matters related to its competence and/or jurisdiction. This contract will be
governed and interpreted according to the laws of the Republic of Chile.

 



 

5

 

TEN: All expenses and notary rights that are accrued or derived from entering
into the hereby contract will be paid by the parties appearing herein in equal
parts.

 

ELEVEN: The legal capacity of Mr. Luis Francisco Sáenz Rocha to represent Li3
Energy Inc., is evident in the private instrument granted on January 27, 2014 in
the city of New York, United States of America and authorized on the same date
before notary public of New York, which is currently going through the
legalization process; and the legal capacity of Mr. Andres Lafuente Domínguez
and Mr. Francisco Bartucevic Sánchez to represent BBL SpA, is evident in public
deed granted in Santiago before the Notary Public Mr. Eduardo Avello Concha
dated September 5, 2013, inscribed on page 77766 No. 51251 of the Trade Register
of Santiago of 2013. The aforementioned legal capacities are not inserted herein
due to the express request of the parties appearing in this act and since they
are known by them and by the Notary Public who authorizes the hereby instrument.

 

The bearer of an authorized copy of the hereby shares purchase-sale deed is
granted the faculty to require its inscription and to require annotations,
inscriptions and sub-inscriptions that proceed in the relevant company
registers.

 



On behalf of Luis Francisco Sáenz Rocha

 

Li3 Energy Inc.

 

Seller

 

  

On behalf of Andres Lafuente Domínguez // on behalf of Francisco Bartucevic
Sánchez

 

BBL SpA

 

Buyer

 



 

 

 

 

 

